                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

BENJAMIN JOHN RODDEN                                                       PLAINTIFF

v.                         CASE NO. 3:18-CV-00239 BSM

GREENE COUNTY JAIL, Staff                                                DEFENDANTS

                                        ORDER

      United States Magistrate Judge Joe J. Volpe’s recommended disposition [Doc. No.

4] is adopted and plaintiff Benjamin John Rodden’s complaint [Doc. No. 2] is dismissed

without prejudice.

      Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis

appeal from this order would not be taken in good faith.

      IT IS SO ORDERED this 31st day of January 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
